Name: 97/812/EC: Commission Decision of 26 November 1997 lifting the suspension of the payment of the anti- dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  competition;  trade;  Asia and Oceania;  land transport
 Date Published: 1997-12-05

 Avis juridique important|31997D081297/812/EC: Commission Decision of 26 November 1997 lifting the suspension of the payment of the anti- dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 Official Journal L 334 , 05/12/1997 P. 0037 - 0040COMMISSION DECISION of 26 November 1997 lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (97/812/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as amended by Regulation (EC) No 2331/96 (2),Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China, and levying the extended duty on such imports registered pursuant to Regulation (EC) No 703/96 (3),Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorization of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93 (4), and in particular Article 4 (4) thereof,After consulting the Advisory Committee,Whereas:(1) After the entry into force of Regulation (EC) No 88/97, a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation to be exempted from the application of the anti-dumping duty extended pursuant to Article 2 of Regulation (EC) No 71/97 (hereinafter referred to as 'the extended anti-dumping duty`);(2) Pursuant to Article 5 (1) and Article 11 (2) of Regulation (EC) No 88/97, payment of the customs debt in respect of the extended duty was suspended in respect of any imports of essential bicycle parts declared for free circulation by parties which had requested an exemption;(3) The Commission published in the Official Journal of the European Communities (5) a list of parties for which the suspension of the payment of the extended anti-dumping duty had taken effect, specifying for each party the date of its request;(4) Following receipt of those requests, the Commission requested additional information required for the determination of their admissibility and prescribed a time limit for the submission of that information;(5) Some parties which had requested exemption from the extended anti-dumping duty subsequently withdrew their request and informed the Commission accordingly. No decision need be taken, therefore, as to the admissibility or the merits of those requests. However, the suspension of payment has to be lifted to allow collection of the anti-dumping duties due. The parties concerned are listed in Annex I;(6) Other parties which had requested an exemption from the extended anti-dumping duty did not cooperate with the Commission within the period specified. Those parties are mentioned in Annex II. In accordance with Article 4 of Regulation (EC) No 88/97, the Commission informed those parties that it intended to reject their request for exemption from the extended duty, on the grounds that they had failed to provide the information requested for the determination of the admissibility of their request within the period specified. The parties were given an opportunity to comment;(7) It is no longer justified for the parties listed in Annex I and Annex II to benefit from a suspension of the payment of the extended anti-dumping duty. The suspension should be lifted and the extended anti-dumping duty should be collected,HAS ADOPTED THIS DECISION:Article 1 The requests for exemption from the extended anti-dumping duty made in accordance with Article 3 of Regulation (EC) No 88/97 by the parties listed in Annex II to this Decision are hereby rejected as inadmissible.Article 2 The suspension of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the parties listed in Annexes I and II to this Decision.Article 3 This Decision is addressed to the Member States and to the parties listed in Annexes I and II.Done at Brussels, 26 November 1997.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 317, 6. 12. 1996, p. 1.(3) OJ L 16, 18. 1. 1997, p. 55.(4) OJ L 17, 21. 1. 1997, p. 17.(5) OJ C 45, 13. 2. 1997, p. 3 and OJ C 112, 10. 4. 1997, p. 9.ANNEX I >TABLE>ANNEX II >TABLE>